 



 

STANDSTILL AGREEMENT

 

This Standstill Agreement (the “Agreement”) is made and entered into effective
as of the 17th day of July 2012 (the “Effective Date”) by and between T3 Motion,
Inc. (the “Company”) and the undersigned Non-Executive Directors (the
“Directors”) of the Company’s Board of Directors (the “T3 Board”), on the one
hand, and Ki Nam, for and on behalf of himself and entities and accounts that he
controls directly or indirectly, or with respect to which he exercises voting
discretion, whether such entities or accounts now exist or are organized in the
future, including any such entities and accounts holding shares that were
reported in the Schedule 13D filed with respect to Mr. Nam (collectively the
“Affiliates”), on the other hand. The Company, the Directors and Mr. Nam are
sometimes referred to each as a “Party” and collectively as the “Parties.”

 

WHEREAS, the Company wishes to engage and appoint Mr. Nam as Chief Executive
Officer and a Director of the Board of Directors (collectively the “Positions”)
of R3 Motion Inc., a wholly owned subsidiary of the Company (the “Subsidiary”),
and Mr. Nam agrees to be so engaged and appointed;

 

WHEREAS, on July 17, 2012, T3 Motion announced that effective July 17, 2012, Mr.
Nam resigned from his position as an employee, officer, and Chairman of the T3
Board and assumed the Positions with the Subsidiary; and

 

WHEREAS, Mr. Nam is the founder and a shareholder of the Company;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, and for other good and valuable consideration that the
parties hereby acknowledge, the Parties agree as follows:

 

 

 

 

1.Standstill.

 

(a)For a period of twelve (12) months from the date of this Agreement (the
“Standstill Period”), and subject to a certain Stockholders Agreement by and
between the Company, Mr. Nam, Vision Opportunity Master Fund, Ltd. and Vision
Capital Advantage Fund, L.P. dated December 30, 2009, Mr. Nam agrees that
neither he nor any of his Affiliates will directly or indirectly: (i) submit, or
participate with others that submit, any shareholder proposals pertaining
exclusively to the removal or election of directors from or to the T3 Board or
officers of the Company (each a “Proposal” and collectively the “Proposals”) for
the vote or consent (collectively, “Vote”) of shareholders (whether pursuant to
Rule 14a-8 under the Securities Exchange Act of 1934, as amended (“Exchange
Act”), or otherwise); (ii) solicit proxies or make, participate in or encourage
any “solicitation” (as such term is used in the proxy rules of the Securities
Exchange Commission (“SEC”) or under Delaware Law) for proxies for or pertaining
to any Proposal; or (iii) form or join in a partnership, syndicate or other
group, including, without limitations, a “group” as defined under Section 13(d)
of the Exchange Act, with respect to Mr. Nam’s shares, or deposit any shares in
a voting trust, arrangement or agreement, or subject Mr. Nam’s shares to a
voting trust, arrangement, or agreement in connection with or relating to any
Proposal. During the Standstill Period, Mr. Nam also agrees that neither he nor
any of his Affiliates shall directly or indirectly, explicitly or implicitly,
public or privately: (i) encourage, recommend, advise, finance or urge others to
put forward any Proposals or enter into any arrangements with any other person
in connection with any of the foregoing as they relate to any Proposal; (ii)
publicly indicate support or approval for any Proposal; (iii) solicit or
encourage others to vote against any Proposal recommended by the Company’s
Board; (v) otherwise act alone or in concert with others to seek control of the
management or Board; (vi) threaten to bring or pursue or bring or pursue any
suit, regulatory action or proceeding against the Company, any of its
subsidiaries or affiliates, the Company’s Directors, other than for alleged
violations of this Agreement; provided, however, that the Parties agrees and
acknowledge, on behalf of itself and its affiliates, that any statute of
limitation applicable to any cause of action the Parties may have against any of
them existing now or during the pendency of the Standstill Period shall be
suspended and tolled until the termination of the Standstill Period; or (vii)
take or seek to take, or cause or seek to cause or solicit others to take any
action inconsistent with any of the foregoing as they relate to the Company.

 

(b)During the Standstill Period, the Company shall not, without Mr. Nam’s prior
written consent: (i) adopt any poison pill (including any distribution under a
rights agreement) or similar anti-takeover plan or arrangement; (ii) alter,
amend or repeal provisions of (A) Article II of the Company’s Bylaws as they
pertain to how a special meeting of stockholders may be called and conducted
(including but not limited to the notice and quorum requirements for any such
meeting); and (B) Article III of the Company’s Bylaws as they pertain to the
structure of the T3 Board except in regards to the expansion of the T3 Board as
defined below, how directors may be removed from the T3 Board or how a special
meeting of the T3 Board may be called or conducted; (iii) enter into an
employment agreement with any Company executive officer for employment term of
more than two years or that provides compensation payable upon employment
termination in an amount or on terms that are materially inconsistent with the
general practice of the Company concerning such matter as of the Effective Date;
or (iv) take or seek to take, or cause or seek to cause or solicit others to
take any action inconsistent with any of the foregoing. Prior to the next annual
meeting of stockholders, the T3 Board shall increase the number of directors
from five to seven, and the two vacancies created thereby shall be filled by Rod
Keller pursuant to his employment agreement with the Company dated March 27,
2012, and by a suitable independent nominee of Mr. Nam. During the Standstill
Period, the T3 Board shall take no action inconsistent with the immediately
preceding sentence without Mr. Nam’s prior written consent.

 

 

 

 

2.Right of Participation. During the Standstill Period, Mr. Nam shall have the
right to participate in any proposed issuance by the Company of any class or
series of equity securities or their equivalents (other than an Exempt
Issuance), or rights, options or warrants to purchase such securities, for cash
consideration, indebtedness, or a combination thereof (a “Financing”), in an
amount that would allow Mr. Nam to maintain his percentage of beneficial
ownership of the then outstanding shares of the Company’s common stock on a
fully-diluted basis (the “Participation Amount”), on the same terms, conditions
and price provided for in the Financing (the “Participation Right”). Within
three (3) business days of the closing of a Financing, the Company shall notify
Mr. Nam in writing of such closing and provide such information as necessary for
Mr. Nam to determine whether or not to exercise his Participation Right and his
Participation Amount (including but not limited to the terms and closing
proceeds of, and the investors in, such Financing) (the “Notice”). Mr. Nam shall
have the option but not the obligation to exercise his Participation Right for
up to the Participation Amount within a reasonable time, but in no event less
than fifteen (15) calendar days, after the date of the Notice. For purpose of
this Section 2, an “Exempt Issuance” means the issuance of: (i) securities to
employees, attorneys, consultants, officers or directors of the Company pursuant
to any incentive plan duly adopted for such purpose on or prior to the Effective
Date, (ii) a registered or underwritten offering and (iii) securities
exercisable or exchangeable for or convertible into other securities issued and
outstanding on the Effective Date.

 

3.Termination and Enforcement. If any Party breaches any of its obligations
under the Agreement during the Standstill Period, then, in addition to any other
rights provided herein, the other Party shall have no further obligations under
the Agreement, provided that such other Party has not first breached its
obligations under the Agreement. In addition, the Parties agree that breach of
this Agreement will cause immediate and irreparable harm and that, in the event
of breach or threatened breach of this Agreement, each Party shall by entitled
to seek injunctive and other equitable relief without proof of actual damages in
addition to any other remedies as may be available at law or in equity. Each
Party further agrees to waive any requirement for the securing or posting of any
bond in connection with such remedy. All rights under this Agreement are
cumulative, not exclusive, and will be in addition to all other rights and
remedies available to either Party at law or in equity.

 

4.No Assignment. This Agreement shall be binding upon and inure to the benefit
of the Parties and their respective agents, executors, heirs, successors and
permitted assigns. Neither this Agreement nor any of the benefits of this
Agreement shall be assigned by a Party without prior written consent of the
other Party. No person not a Party to this Agreement shall have rights,
benefits, or obligations hereunder.

 

 

 

 

5.Amendments. No amendments, changes, or modifications may be made to this
Agreement without the express prior written consent of each Party.

 

6.Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

 

To the Company or the Directors:

 

T3 Motion Inc.

2990 Airway Ave, St A

Costa Mesa, CA 92626

 

To Mr. Nam:

 

Ki Nam

22701 Pelican Hill Road

South Newport Coast, CA 92657

 

Any such notice or communication shall be delivered by hand or by courier or
sent certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other address as such Party may designate in a
notice duly delivered as described above), and the third business day after the
actual date of mailing shall constitute the time at which notice was given.

 

7.Invalidity. If any term or provision of this Agreement is held by the a court
of competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms and provisions of this Agreement shall remain in full force and effect
and shall in no way be affected, impaired or invalidated.

 

8.No Waiver. No failure or delay by a party in exercising any right hereunder or
any partial exercise thereof shall operate as a waiver thereof or preclude any
other or further exercise of any right hereunder. No waiver, express or implied,
by any Party of any breach of default by any other party in the performance by
the other Party of its obligations under this Agreement shall be deemed or
construed to be a waiver of any other breach or default, whether prior,
subsequent, or contemporaneous, under this Agreement. Any waiver must be in
writing and executed by the Party against whom the waiver is sought to be
charged.

 

9.Counterparts. This Agreement may be executed in counterparts each of which
shall be deemed an original, and when taken together all such counterparts shall
be deemed to constitute one and the same document.

 

 

 

 

10.Applicable Law This Agreement shall be construed, interpreted and governed in
accordance with the laws of the State of California, without reference to rules
relating to conflicts of law.

 

11.Entire Agreement. This Agreement contains the entire understanding between
the Parties and is intended to be the complete and exclusive statement of the
terms and conditions of the agreement between the parties and supersedes in all
respects any prior agreement or understanding between the Company and to Ki Nam.

 

12.Attorneys Fees. In the event of any dispute related to or based upon this
Agreement, the prevailing Party shall be entitled to recover from the other
Party its reasonable attorneys' fees, costs and expenses.

 

{REMAINDER INTENTIONALLY LEFT BLANK}

 

 

 

 

IN WITNESS THEREOF, the Parties hereto have executed this Agreement on the date
first written above.

 

T3 Motion, Inc.   By:  /s/ Rod Keller       Name: Rod Keller     Title: Chief
Executive Officer   Ki Nam   By:  /s/ Ki Nam         Name: Ki Nam    
Non-Executive Directors of the Board of Directors of the Company   By:  /s/
Bruce Nelson         Name: Bruce Nelson     By:  /s/ David Snowden       Name:
David Snowden   By:  /s/ Steven Healy         Name: Steven Healy     By:  /s/
Robert Thomson         Name: Robert Thomson  

 



 

